UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X There were30,058,321 shares of Common Stock, $1.00 par value per share, outstanding as of November 3, 2010. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Current assets from discontinued operations Total current assets Property, plant and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Current portion of long-term debt Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Current liabilities from discontinued operations Total current liabilities Long-term debt Deferred income tax liabilities Postretirement benefits Other liabilities Commitments and contingencies - - Long-term liabilities from discontinued operations 37 37 Shareholders' equity: Common stock, $1.00 par value per share; 60,000,000 shares authorized; 31,845,310and 31,617,176 shares issued and outstanding, respectively Capital in excess par Retained earnings Treasury stock, 1,836,336 and 1,862,336 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses Litigation reserve - Operating income Interest income 18 8 48 Interest expense ) Other income (expense), net ) Earnings from continuing operations before income tax provision and discontinued operations Income tax provision Earnings from continuing operations before discontinued operations Earnings (loss) from discontinued operations, net of tax 5 ) ) ) Net earnings $ Basic earnings per share: Earnings from continuing operations $ Loss from discontinued operations - - - ) Net earnings $ Diluted earnings per share: Earnings from continuing operations $ Loss from discontinued operations - - - ) Net earnings $ Dividends per share $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Nine Months Ended September 30, Cash flows form operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Recovery of losses on receivables ) ) LIFO expense (income) ) Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) ) Share-based compensation expense Pension expense Postretirement obligation Gain on disposition of property, plant and equipment ) ) Loss from discontinued operations 12 Changes in: Receivables, net ) Income tax receivable ) Inventories ) Other current assets 38 ) Accounts payable ) Accrued liabilities ) Net cash provided by continuing operations Net cash used in discontinued operations - - Net cash provided by operating activities Cash flows from investing activites: Additions to property, plant and equipment ) ) Proceeds from disposition of property, plant and equipment Decrease (increase) in other assets 63 ) Acquisition of other companies ) ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations - - Net cash used in investing activities ) ) Cash flows from financing activites: Payments of notes payable ) ) Dividends paid ) ) Excess tax benefit from share-based compensation 32 Proceeds from exercise of stock options 28 Refund of prior treasury stock purchases - 11 Net cash used in financing activities ) ) Effect of translation on cash and cash equivalents 75 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The results of operations for the three and nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the full fiscal year. In June 2010, the Company’s Board of Directors approved a 2-for-1 stock dividend to be effected by issuing one additional share of the Company’s common stock for every share of the Company’s common stock outstanding on the stock dividend record date.The additional shares of the company’s common stock issued in connection with the stock dividend were distributed on June 1, 2010 to stockholders of record at the close of business on May 19, 2010.All prior period shares outstanding, earnings per share and prices per share have been adjusted to reflect the stock dividend. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable does not have an unusual credit risk or concentration risk. 2. Recently Issued Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-13, Revenue Recognition (Topic 605):Multiple – Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”), which changes the accounting for certain revenue arrangements. The new requirements change the allocation methods used in determining how to account for multiple payment streams and will result in the ability to separately account for more deliverables, and potentially less revenue deferrals. Additionally, ASU 2009-13 requires enhanced disclosures in financial statements. ASU 2009-13 is effective for revenue arrangements entered into or materially modified in fiscal years beginning after June15, 2010 on a prospective basis, with early application permitted. The Company is currently evaluating the impact ASU 2009-13 will have on its financial statements. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company’s consolidated financial statements upon adoption. 3. Acquisitions On March 1, 2009, the Company acquired International Lift Systems (“ILS”), a Louisiana limited partnership.As a result of this acquisition, the Company entered into a hold back agreement with the former owners of ILS.The total hold back is $4.5 million payable in three equal installments of $1.5 million each plus interest.Interest is calculated annually at 4% of the remaining balance of the hold back portion.The first installment was paid on March 1, 2010; the second and third installments, each plus interest to date, are payable on March 1, 2011 and 2012, respectively.These hold back payments are not contingent upon any subsequent events.At September 30, 2010, the liabilities for these hold back payments were included in the accrued liabilities and other liabilities section of the Company’s condensed consolidated balance sheet. On July 1, 2009, the Company completed the acquisition of Rotating Machinery Technology, Inc. (“RMT”), a New York corporation.RMT is a recognized leader in the turbo-machinery industry, specializing in the analysis design and manufacture of precision, custom-engineered tilting-pad bearings and related components for high-speed turbo equipment operating in critical duty applications.RMT also services, repairs and upgrades turbo-expander process units for air and gas separation, both on-site with its skilled field service team and at its repair facility in Wellsville, New York.During the second quarter of 2010, the Company made a one-time payment of $0.3 million, as a result of the final valuation of working capital at the time of the acquisition. On November 1, 2010 the Company completed the acquisition of Petro Hydraulic Lift Systems, LLC (“PHL”) and certain related companies, based in South Louisiana.PHL, specializes in the design, manufacture and leasing of hydraulic rod pumping units for oil and gas wells. The PHL acquisition will be recorded using the acquisition method of accounting.PHL will be included in the Oil Field segment of our business.The preliminary purchase price consideration consists of $7.0 million cash paid at closing with the option to purchase an additional $1.0 million in additional inventory and equipment.The purchase price allocation is unavailable as of the date of this filing due to ongoing review of the fair market value of the net assets acquired. 4. Discontinued Operations During the second quarter of 2008, the Company’s Trailer segment was classified as a discontinued operation. Operating results of discontinued operations were as follows (in thousands of dollars): Three Months Ended Nine Months Ended September 30, September 30, Sales $
